Citation Nr: 1706975	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  05-26 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from June 1974 to May 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the St. Petersburg, Florida, Regional Office (RO). In January 2011 and in May 2016, the Board remanded the appeal to the RO for additional action.

The Board is cognizant of the further delay in disposition of this claim by its current action in again remanding the matter. However, the Board is compelled by recently-obtained information to REMAND the appeal to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

The issue of an increased rating for the Veteran's lumbar spine disability, including the lower extremity radiculopathy, has been raised by the record in his October 2016 VA examination reports, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


REMAND

At his October 2016 VA examinations, the Veteran noted that he had recently been denied Social Security Disability. Remand is also necessary to obtain any records considered by the Social Security Administration (SSA) in adjudicating the Veteran's claim. See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  
As entitlement to a TDIU requires an accurate assessment of the Veteran's service-connected disabilities, remand of the issue of TDIU is necessary so the RO can adjudicate the above-referred increased rating claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991).


The case is REMANDED for the following action:

1.  Contact the SSA and request that it provide documentation of the Veteran's disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

2.  Adjudicate the above-referred claim for an increased rating for the Veteran's lumbar spine disorder with lower extremity radiculopathy.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




